DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the RCE filed 3/15/21. Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 2/26/21 have been fully considered but they are not persuasive. Applicant submits that Iso does not disclose that output channel signals are rendered based on information related to a gain and an angle of rotation. The examiner respectfully disagrees. Iso (p. 125 section C.2.1) discloses “the object metadata file is used to describe metadata for a combined scene consisting of channels and objects.” Therefore the output channel signals are at least based on the object metadata on p. 126 (under same section C.2.1) which includes position_azimuth and gain_factor. The rendering information of the channel signals in the instant application appears to also use object metadata, Multi-Channel Background Object (MBO) data (see Fig. 3 and corresponding paragraphs).
Applicant’s arguments with respect to newly added claims 17-20 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 17-20 are objected to because of the following informalities: Based on the claim language “loudspeaker” should be “loudspeakers.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the relationship between the “channel signals” output by the USAC (line 3), the “channel signals” rendered from discrete object signals (line 9) and the “output channel signals” of line 11 is unclear. It appears that line 3 refers to “A” while lines 9 and 11 refer to “B” (see Fig. 10 below).


    PNG
    media_image1.png
    598
    984
    media_image1.png
    Greyscale



Claim 9 is rejected using the same rationale as claim 1 above.
Claims 2-8 and 10-17 and 19 are rejected for depending on claims 1 and 9 above. Many of the above claims also refer to “channel signals” which appear to be those at “B.”
As to claims 18 and 20, it is unclear how the HOA renderer performs compensation of the spherical arrangement of loudspeakers when the loudspeaker arrangement is not spherical. The arrangement cannot simultaneously be both spherical and non-spherical. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over ISO (“Information technology — High Efficiency Coding and Media Delivery in Heterogeneous Environments — Part 3: 3D Audio", ISO/IEC WD 23008-3, ISO/IEC JTC 1/SC 29 N, 2013-08-13, pages 1-129, ISO/IEC 2013. Cited in IDS.).
As to claim 1, ISO discloses a decoding apparatus, comprising: 
a Unified Speech and Audio Coding (USAC) three-dimensional (3D) decoder to output channel signals of loudspeakers, and object signals, wherein the object signals including discrete object signals (p. 3 ¶03 and Fig. 2. USAC 3D Decoder.); 
an object metadata (OAM) (object metadata) decoder to decode an object metadata (p. 4 ¶04 and Fig. 2. OAM-Decoder); and 
an object renderer to generate an object waveform according to a given reproduction format using the object metadata, wherein the each of the discrete object signals is rendered into the channel signals of loudspeakers based upon the object metadata (p. 4 ¶05 and Fig. 2. Object Renderer).
	ISO does not expressly disclose wherein the output channel signals are rendered based on information related to a gain and an angle for a rotation.
	However, ISO (p. 125) discloses that “the object metadata file is used to describe metadata for a combined scene consisting of channels and objects.” Therefore output channels of the scene are at least based on the object metadata on p. 126 (under same section C.2.1) which includes position_azimuth and gain_factor.
		The motivation would have been to accurately reproduce the scene.
As to claim 2, ISO discloses a Spatial Audio Object Coding (SAOC) 3D decoder to restore the object signals and the channel signals from a decoded SAOC transport 
	As to claim 3, ISO discloses a mixer to perform delay alignment and sample-wise addition for the object waveform (p. 4 ¶06 and Fig. 2. “The channel based
waveforms and the rendered object waveforms are delay-aligned and sample--wise added by the Mixer.”).
	As to claim 4, ISO discloses a format converter to perform format conversion between a configuration of the channel signals and a desired speaker reproduction format (p. 4 ¶08 and Fig. 2. Format Converter.).
	As to claim 5, ISO discloses wherein the format converter is suitable for a random configuration for a nonstandard loudspeaker configuration, and a standard loudspeaker configuration (p. 4 ¶08 and Fig. 2. “The format converter allows for standard loudspeaker configurations as well as for random configurations with non-standard loudspeaker positions”).
	As to claim 6, ISO discloses a binaural renderer to perform binaural downmixing of the channel signals (p. 4 ¶07 and Fig. 2. Binaural Renderer produces binaural downmix.).
	As to claim 7, ISO discloses wherein the Unified Speech and Audio Coding (USAC) three-dimensional (3D) decoder generates channel mapping information and object mapping information based upon geometric information or semantic information for the channel signals and the object signals (p. 3 ¶02. “It handles the coding of the multitude of signals by creating channel- and object-mapping information based on the geometric and semantic information of the input's channel and object assignment.”).
	As to claim 8, ISO discloses wherein the channel mapping information and the object mapping information indicate how the channel signals and the object signals map with channel elements including channel pair elements (CPEs), single channel elements 
	As to claim 9, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same motivation as claim 1 above.
	As to claims 10-16, they are rejected under claim 9 using the same motivation as claims 2 and 4-8 above.

Allowable Subject Matter
Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412.  The examiner can normally be reached on Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES K MOONEY/Primary Examiner, Art Unit 2654